In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00176-CV


                                        P. S.-C., APPELLANT

                                                    V.

 THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, APPELLEE

                          On Appeal from the County Court at Law No. 1
                                    Williamson County, Texas1
              Trial Court No. 20-0047-CPSC1, Honorable Brandy Hallford, Presiding

                                            August 9, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, P.S.-C., proceeding pro se, appeals from the trial court’s purported final

judgment. We dismiss the appeal for want of jurisdiction.


        This is the second appeal in trial court cause number 20-0047-CPSC1. In the first

appeal, we reversed the trial court’s judgment of July 20, 2020, and remanded the case




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
for reconsideration of appellant’s post-judgment motion for sanctions. P.S.-C. v. Tex.

Dep’t of Family & Protective Servs., No. 07-20-00302-CV, 2021 Tex. App. LEXIS 10242,

at *3–4 (Tex. App.—Amarillo Dec. 30, 2021, no pet.) (mem. op.). On remand, the trial

court held a hearing on May 5, 2022, and orally denied appellant’s motion for sanctions.

Appellant appeals from the trial court’s oral ruling. However, no written order has been

filed with this Court to date.


       We have jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex.

1998) (per curiam). A judgment is final for purposes of appeal if it disposes of all pending

parties and claims. Lehmann, 39 S.W.3d at 195.


       Because we reversed the trial court’s judgment of July 20, 2020, there is no final

judgment in this case until the trial court disposes of appellant’s remaining claim for

sanctions by written order. See McIntyre v. Lexis Nexis, No. 05-11-00809-CV, 2011 Tex.

App. LEXIS 8402, at *2–3 (Tex. App.—Dallas Oct. 21, 2011, no pet.) (per curiam) (mem.

op.) (“[a] record of the court’s ruling by the court reporter . . . is not an acceptable

substitute for a written order.”). By letter of June 29, 2021, we notified appellant that it

did not appear that a final judgment or appealable order had been issued by the trial court

and directed him to show how we have jurisdiction over this appeal by July 13 or the

appeal would be dismissed for want of jurisdiction. Appellant has yet to respond to the

Court’s inquiry.




                                             2
      Appellant has not presented this Court with a final judgment or appealable order.

Consequently, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.

42.3(a).


                                                     Per Curiam




                                          3